DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Cui et al. (U.S. Publication 2016/0019102), Dang et al. (U.S. Publication 2014/0208296), Kim et al. (2007/0294662) and Trevor et al. (U.S. Publication 2011/0099159).  Cui teaches a method, said method comprising: analyzing, by one or more processors of a computer system, application programming interface (API) call data for a user to identify a relationship between API input data and API output data of two or more API calls to or from respective two or more APIs.  Dang discloses generating, by the one or more processors, API usage information, said generating the API usage information utilizing a dependency between the two or more API calls, wherein the API usage information comprises information pertaining to how data flows between the two or more API calls.  Kim discloses upon receipt of a request from a system integrator, a home server transfers the request to a brain module, which is a module supporting a wide area network. The brain module again requests the spec files from all the modules 6 which have been combined, and downloads spec files. After securing the spec files of all the independent functional modules, the brain module transmits the secured spec files, together with its task description file, to the home server. Upon receipt of the spec files and the task description file, the home server transmits the received files to a remote development environment of the system integrator over the Internet.  After receiving the spec files and the task description file, the remote development environment registers the spec files of the modules in a database, and extracts information of interfaces and the software components of the modules to generate an API for producing a task description file using the task language.  Thereafter, the system integrator produces a task description file in a graphics based environment or a text based environment using the changed API.  Trevor discloses generating a new API that combines the plurality of APIs into an API combination included in the new API, and modifying the process by including the new API in the process and removing the plurality of APIs from the process, wherein the improvement is achieved due to the new API in the modified process.
	However, the art of record does not teach, nor render obvious a method, said method comprising: analyzing, by one or more processors of a computer system, application programming interface (API) call data for a user to identify a relationship between API input data and API output data of two or more API calls to or from respective two or more APIs; generating, by the one or more processors, API usage information, said generating the API usage information utilizing a dependency between the two or more API calls, wherein the API usage information comprises information pertaining to how data flow's between the two or more API calls, and improving API provision with respect to execution of a process that includes the two or more APIs, said improving API provision being based on utilization of the API usage information, said improving API provision comprising: receiving a specification of an improvement to be achieved for the process, selecting a plurality of APIs from the two or more APIs for achieving the improvement, generating a new API that combines the plurality of APIs into an API combination included in the new API, and modifying the process by including the new API in the process and removing the plurality of APIs from the process, wherein the improvement is achieved due to the new API in the modified process.
Claims 2 – 8 are allowed for at least the reasons of claim 1.  Claims 9 and 15 are variants of claim 1 and are allowed for the same reasons as are claims 10 - 14 which depend from claim 9 and claims 16 – 20 which depend from claim 15.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193